UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13237 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3949418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of May 6, 2011, there were 349.2 million outstanding shares of the registrant’s common shares of beneficial interest. Table of Contents CENTERLINE HOLDING COMPANY FORM 10-Q PART I – Financial Information Page Item 1 Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements Note 1 – Description of Business and Basis of Presentation 8 Note 2 – Discontinued operations 9 Note 3 – Fair Value Disclosures 10 Note 4 – Assets Pledged as Collateral 15 Note 5 – Available-for-Sale Investments 16 Note 6 – Equity Method Investments 19 Note 7 – Mortgage Loans Held for Sale and Other Assets 20 Note 8 – Intangible Assets, Net 21 Note 9 – Mortgage Servicing Rights, Net 21 Note 10 – Deferred Costs and Other Assets, Net 23 Note 11 – Assets of Consolidated Partnerships 23 Note 12 – Notes Payable and Other Borrowings 24 Note 13 – Financing Arrangements and Secured Financing 26 Note 14 – Accounts Payable, Accrued Expenses and Other Liabilities 26 Note 15 – Liabilities of Consolidated Partnerships 27 Note 16 – Redeemable Securities 28 Note 17 – Non-Controlling Interests 28 Note 18 – General and Administrative Expenses and (Recovery) Provision for Losses 29 Note 19 – Loss on Impairment of Assets 30 Note 20 – Revenues and Expenses of Consolidated Partnerships 31 Note 21 – Earnings per Share 32 Note 22 – Financial Risk Management and Derivatives 33 Note 23 – Related Party Transactions 34 Note 24 – Business Segments 36 Note 25 – Commitments and Contingencies 37 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Item 3 Quantitative and Qualitative Disclosures about Market Risk 71 Item 4 Controls and Procedures 71 PART II – Other Information Item 1 Legal Proceedings 72 Item 1A Risk Factors 72 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 3 Defaults Upon Senior Securities 73 Item 4 Removed and Reserved 73 Item 5 Other Information 73 Item 6 Exhibits 73 SIGNATURES - 2 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale (Note 5) Equity method (Note 6) Mortgage loans held for sale and other assets (Note 7) Investments in and loans to affiliates, net (Note 23) Intangible assets, net (Note 8) Mortgage servicing rights, net (Note 9) Deferred costs and other assets, net (Note 10) Consolidated partnerships (Note 11): Investments: Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations 18 Total assets $ $ Liabilities: Notes payable and other borrowings (Note 12) $ $ Financing arrangements and secured financing (Note 13) Accounts payable, accrued expenses and other liabilities (Note 14) Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships (Note 15): Notes payable Due to property partnerships Other liabilities Total liabilities Redeemable securities (Note 16) Commitments and contingencies (Note 25) Equity: Centerline Holding Company beneficial owners’ equity (deficit): Special preferred voting shares; no par value; 11,867 shares issued and outstanding in 2011 and 12,731 shares issued and outstanding in 2010 Common shares; no par value; 800,000 shares authorized; 356,226 issued and 349,166 outstanding in 2011 and 355,362 issued and 348,302 outstanding in 2010 Treasury shares of beneficial interest – common, at cost; 7,060 shares in 2011 and 2010 ) ) Accumulated other comprehensive income Centerline Holding Company total Non-controlling interests (Note 17) Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. - 3 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Interest income $ $ Fee income Gain on sale of mortgage loans Other Consolidated partnerships (Note 20): Interest income Rental income Other 90 Total revenues Expenses: General and administrative (Note 18) Recovery of losses, net(Note 18) ) ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Loss on impairment of assets (Note 19) Consolidated partnerships (Note 20): Interest Other expenses Total expenses Loss before other income ) ) Other (loss) income: Equity and other loss, net ) Gain on settlement of liabilities Gain from repayment or sale of investments Other losses from consolidated partnerships (Note 20) ) ) Loss from continuing operations before income tax provision ) ) Income tax provision – continuing operations ) ) Net loss from continuing operations ) ) Discontinued operations (Note 2): Income from discontinued operations before income taxes Gain on sale of discontinued operations, net Income tax provision – discontinued operations ) Net income from discontinued operations Net (loss) income ) Net loss attributable to non-controlling interests (Note 17) Net income attributable to Centerline Holding Company shareholders $ $ Net income per share (Note 21): Basic Income from continuing operations $ $ Income from discontinued operations $ $ Diluted Income from continuing operations $ $ Income from discontinued operations $ $ Weighted average shares outstanding (Note 21): Basic Diluted (1) Amount calculates to less than one cent per share. See accompanying notes to condensed consolidated financial statements. - 4 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands) (Unaudited) Convertible CRA Shares Special Preferred Voting Shares Special Series A Shares Common Shares Treasury Shares Accumulated Other Comprehensive Income Non- Controlling Interests Total Comprehensive Income (loss) Redeemable Securities Shares Shares January 1, 2011 $ ) $ Net income (loss) ) ) $ ) Unrealized gains (losses), net ) Share-based compensation 20 20 Conversions or redemptions (8 ) ) 4 Fair value accretion ) ) Contributions 11 Exchange of Convertible Special Common Units to Common Shares ) Net decrease due to newly consolidated general partnerships Distributions ) ) March 31, 2011 $ ) $ ) $ Convertible CRA Shares Special Preferred Voting Shares Special Series A Shares Common Shares Treasury Shares Accumulated Other Comprehensive Income (loss) Non-
